ON PETITION EOR REHEARING.
Beard, Chiee Justice.
This case was decided February 28, 1911, the opinion appearing in 113 Pac. 788. The plaintiff in error has filed, a petition for rehearing, stating several reasons therefor. It is alleged that we failed to consider and decide upon the sufficiency of the petition in the district court to state a cause of action against .the defendant Hecht as guarantor. As we understand counsel, this claim is based on the contention that the assignment, as written on the lease, was no ássignment of the guaranty, and that the guaranty was not assignable, and therefore the assignee could not maintain an action thereon in its own name. We do not understand it to be claimed that the lease could not be assigned; and certainly no such contention could be maintained. The assignment of the lease was an unqualified assignment of all of the rights and privileges of the lessor under and by virtue of the lease; and while Hecht was not, strictly speaking, a surety, his guaranty stood as security for the performance by the lessee of the covenants, of the lease, among which was the payment of the rent, and passed to the assignee by the assignment. The general rule is stated in 4 Cyc. 69, where numerous authorities are cited, thus: “In the absence of any stipulation or provision in the contract of assignment concerning securities or other incidents, an unqualified assignment of a chose ill action carries with it, as incident to the chose, all securities held by the assignor as collateral tó the claim, and all rights incident thereto, and vests in the assignee the .equitable title to such .collat*33eral securities and incidental rights,” and in 5 Enc.’ Law & Prac. 945, “The general rule is that the assignment of a debt carries with it every remedy and security available to the assignor as incident thereto, although they are not specially named in the instrument of assignment.” And under a statute like ours which provides that “an'action must be prosecuted in the name of the real party in interest,” (Sec. 4311, Comp. Stats.) the rule of the common law which required the assignee to sue in the name of the assignor is not in force. (4 Cyc. 97; 5 Enc. E. & P. 967.) The case of Potter v. Gronbeck, 117 Ill. 404, is cited and relied-upon by counsel, but the case is not applicable here. It was held in that case that the instrument sued upon was not assignable under the Illinois statute so as to vest the legal title in the assignee, and for that reason the assignee could not maintain the action in his own name. There was n-o statute referred to authorizing or requiring the action to be prosecuted in the name of the real party in interest, as is the case in this state.
It is further urged that the court failed to consider as material the provision of the lease to the effect that the premises were to be used for “saloon purposes,” and in not deciding that said clause in the lease restricted such use to “saloon purposes.” It may be conceded that the lease so restricted the use of the premises. But what is meant by saloon purposes? No doubt, as used in the lease, it meant-for the purpose of selling intoxicating liquors, but we do not think it can be held as a matter .of law that “saloon purposes” means for the sale of intoxicating liquors exclusively. Indeed the parties to the lease did not put that construction upon it. One of the lessors, A. K. Craig, was called as a witness by the plaintiff and on cross examination by counsel for defendant Hecht, was asked:
Q. You leased these premises to. Mr. McCoy for the purpose of conducting a retail liquor business?
An objection to the question by counsel for plaintiff was overruled and he answered, “Not exclusively.”
*34Q. Well you leased it to him for the purpose of carrying-on a saloon there?
A. Yes sir.
Q. And you built the building for saloon purposes ?
A. Yes sir.
Q. And that was well understood between you--and McCoy?
A. Yes sir.
Q. And also by John Hecht?
A. Yes, I suppose so. He understood I suppose the same thing.
Q. And he entered upon that and did conduct a saloon, din’t he, in the building, McCoy?
A. He entered upon the premises and conducted and sold liquor, cigars and soft drinks in connection with his liquor business.
Q. In connection with the saloon?
A. Yes sir.
We think it quite clear that both the lessors and the lessee contemplated that the business should include the salé of soft drinks and cigars as well as intoxicating liquors. The facts in this case are almost identical with those in O’Byrne v. Henley, 161 Ala. 620, 50 So. 83, cited in the original opinion.
The remainder of the brief of counsel in support of the petition for rehearing is devoted to the discussion of the main question in the case. We have again examined the au-thoritiés and believe the decision as handed down is correct in principle and sustained by the weight of authority. In addition to the cases cited' in the opinion, we cite: Gaston v. Gordon, 94 N. E. (Mass.) 307. A rehearing is denied.

Rehearing denied.

PoTTER, J.,'concurs.
Scott, J.; did not sit.